TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00702-CR



                              Collin Lane Lumpkins, Appellant

                                                v.

                                 The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 09-294-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                           MEMORANDUM OPINION


                Appellant Collin Lane Lumpkins seeks to appeal judgments of conviction for

aggravated sexual assault and indecency with a child. The trial court has certified that this is a

plea bargain case and Lumpkins has no right of appeal. The appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).



                                             ___________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Jurisdiction

Filed: December 2, 2010

Do Not Publish